Title: Address from the Philadelphia Ward Committees, before 17 July 1803
From: Philadelphia, the Ward Committees of
To: Jefferson, Thomas


          
            
              Sir
            
            
              before 17 July 1803
            
          
          In addressing you on a subject, highly interesting to the Citizens of Pennsylvania, and particularly to that portion of them which we immediately represent, we feel it incumbent on us to declare, that our confidence in you, testified on so many occasions has never abated.— 
          But when our opinions have been misrepresented; when the great body of the Republicans of Pennsylvania have been outrageously called “an interested minority” we have deemed it our duty to make our real sentiments known with that respectful deference due to the first magistrate of a free people.— 
          On the subject of removal from office the opinion of Pennsylvania has long been well known; the unanimous applause and confidence which have followed the measure of our State Executive, the conversion of his Libellers into eulogists, the result of every election in this State since his elevation to the Governmental chair; and particularly the late general Congressional election, speak a language too explicit to be mistaken; too solemn to be opposed by any private, partial, or insidious allegations. 
          The same intolerant spirit governs the federal officers in this section of the union, which has ever been characteristick of their party; their official influence is exerted to excite prejudices against the administration; their official expenditures to purchase proselytes to their cause. It is a fact deeply affecting that in Philadelphia, publick employment under the federal administration in all its grades, with scarcely an exception, is confined not to federalists merely but to Apostates, persecutors, and enemies of Representative Government.— 
          We believe we express the sentiments of the people of Pennsylvania, we know we speak those of our immediate constituents, and we have thought it proper to communicate them to you directly. Knowing that you act from the purest views, feeling the happy result of your wise administration, we wish not our prospects of progressive prosperity to be over clouded by a policy which may tend to paralize the efforts of the Friends of the administration.— 
          Three years have nearly passed away in unexampled efforts of conciliation, and we have witnessed as the consequence, increased audacity and the circulation of the most unfounded slanders and misrepresentations of the government, and those who administer it, while not a few who disseminate discontent are fostered by a too indulgent administration.—
          
          We look, Sir, to an election fast approaching when our whole strength must of necessity be exerted. Our opponents have already commenced their operations, and are maturing their plans of hostility and intrigue. It behoves us therefore not to stand indifferent spectators. We pledge ourselves to be calm, firm, and collected, and we look up to you, Sir, for that aid which a good cause requires, to enable us to resist the combination of Mercantile & Banking influence, which cooperating with that of men in office, menaces us with an opposition which tho’ formidable, is not such as to dismay if we continue united & receive that support from the General Government which it is in their power to afford, & which the people confidently hope for and expect.— 
          We address you, Sir, with the Independence & unreserve of Freemen, under a sincere conviction of the necessity of making you acquainted with the truth, believing, that a continuance of the power to do good must depend much on the removal from office of men, who abuse the power entrusted to them & pursue their incurable propensity to do mischief, assuring you at the same time of our belief that there would be no occasion for this procedure, if you had been faithfully and correctly informed of the sentiments of the people of Pennsylvania.— 
          We are with the truth and sincerity of Freemen your most affectionate friends & Fellow Citizens.—
          
            Geo Bartram Secretary
            & a Representative from Walnut Ward.
            
              
                
                  Lewis Rush
                
                }
                Uper Delaware Ward
              
              
                
                  Caspar Rehn
                
              
              
                
                  Andrew Geyer Junior
                
              
              
                
                  John Butler
                
                }
                Lower Delaware Ward
              
              
                
                  Robert Cochran
                
              
              
                Thomas T. Peters
              
              
                
                  John Willis
                
                }
                High Street Ward
              
              
                
                  Sallows Shewell
                
              
              
                
                  Joel Gibbs
                
              
              
                
                  Thos. Armstrong
                
                }
                Chesnut Ward
              
              
                
                  Wm Duane
                
              
              
                
                  Js. McGlathery
                
              
              
                
                  James Ker
                
                }
                Walnut Ward
              
              
                
                  Liberty Browne
                
              
              
                
                  Thos. Wright
                
                }
                Dock Ward
              
              
                
                  John Purdon
                
              
              
                Samuel Carver.
                }
                Newmarket Ward
              
              
                
                  James Carson
                
              
              
                
                  John Douglass
                
              
              
              
                John M Smith
                }
                North-Mulberry Ward
              
              
                
                  Jacob Mynick
                
              
              
                
                  Daniel Clawges
                
              
              
                
                  John Barker
                
                }
                South Mulberry Ward
              
              
                
                  Lambert Smyth
                
              
              
                
                  Adam Henchman
                
                }
                north Ward
              
              
                
                  Thos. Bradley
                
              
              
                
                  John Meer
                
              
              
                John L. Leib
                }
                Middle Ward
              
              
                
                  Peter Gravenstine
                
              
              
                
                  James Girvan
                
              
              
                
                  Joseph Scott
                
                }
                South Ward
              
              
                
                  Anthy Crothers
                
              
              
                
                  Peter Bob
                
              
              
                
                  Abm. Shoemaker
                
                }
                Locust Ward
              
              
                
                  Jacob Mansfield
                
              
              
                
                  Thomas Tomkins
                
                }
                Cedar Ward
              
              
                
                  Philip Mason
                
              
              
                
                  Wm. Stevenson Senr
                
              
              
                   Chairman:
                
                
              
            
          
        